j                                                                           USDC SONY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
    UNITED STATES DISTRICT COURT
                                                                            DOC #: _ _ _--.-~----
    SOUTHERN DISTRICT OF NEW YORK
                                                                            DATE FILED: 2/ll /zoZu
                                                                                               I   I

    United States of America,

                                                                 ORDER ACCEPTING THE
                              -against-                          PLEA ALLOCUTION BEFORE
                                                                 A U.S. MAGISTRATE JUDGE
    Eric Cruz,                                                           775
                                                                  19 Cr. ~ (AKH) (GWG)
                              Defendant.


    ALVIN K. HELLERSTEIN, U.S.D.J.:

                       WHEREAS with the defendant's consent, his guilty plea allocution was taken

    before Magistrate Judge Gabriel W. Gorenstein on January 24, 2020;

                       WHEREAS a transcript of the allocution was made; and

                       WHEREAS upon review of that transcript, this Court has determined that the

    defendant entered the guilty plea knowingly and voluntarily and that there is a factual basis for

    the guilty plea;

                       IT IS THEREFORE ORDERED THAT the defendant' s guilty plea is accepted.

                       SO ORDERED

    Dated:
                                                         ~      lc."-7aP=-J ::-
                                                          ALVIN K. HELLERSTEIN
                                                          United States District Judge
